 
Exhibit 10.2
 


SECURITY AGREEMENT


THIS SECURITY AGREEMENT is made as of the 15th day of June 2006 at 2601 Annand
Dr., Suite #16, Wilmington, Delaware 19808, by and between David M. Bovi, and
individual (“Maker”) and Universal Capital Management, Inc. (“Payee”).
Concurrently with the execution of this security agreement (“Agreement”), Maker
is executing and delivering to Payee a promissory note (the “Note”) of even date
hereof, in the principal amount of $800,000.


In order to induce Payee to accept the Note as evidence of such loan, and as
further security for the payment by Maker of the Note, Maker has agreed to
pledge with Payee the collateral, as described below, on the terms and
conditions set forth below.


In consideration of the premises, the parties agree as follows:



1.
As security for the payment of the Note by Maker to Payee, Maker pledges,
assigns and delivers to Payee all of the right, title and interest to four
hundred thousand shares of the capital stock of Payee, represented by
Certificate No. _________ registered in the name of Maker. All such shares
together with any substitutions for them or additional shares of any class,
pledged or intended to be pledged with Payee under this Agreement are here
sometimes collectively called the “collateral”.




2.
Maker represents, warrants and covenants to and with Payee that Maker is, on
this date, the owner, free and clear of all liens, encumbrances and other
charges or interests of others, of the abovementioned certificate for shares
registered in Maker's name; that Maker will not sell, assign, transfer or
otherwise dispose of, or mortgage, pledge or otherwise hypothecate, any of such
shares other than described herein; and that Maker has full power and authority
to transfer and pledge the shares stated with Payee as provided herein.




3.
Notwithstanding the provisions of paragraph 2 above, Maker shall have the right
to sell, assign, transfer or otherwise dispose of, or mortgage, pledge or
otherwise hypothecate, any of such shares to Payee in connection with Maker’s
repayment of the principal and interest of the Note, in whole or in part,
pursuant to the terms of the Note.




4.
If no default shall have occurred and be continuing, Maker shall have the right
to vote the shares stated and to exercise the other rights and privileges of the
owner, but subject to the provisions of paragraph 2 above.




5.
Maker expressly agrees that (i) if, by virtue of a default by Maker under the
Note, Payee shall accelerate the indebtedness in accordance with the terms of
the Note; or (ii) if Maker shall violate or suffer any of the provisions of
Section 2 above (called an “event of default”); Payee may, at its election,
transfer the shares pledged hereto to its name and exercise all rights of owner
in respect of such shares, including, without limitation, the right to vote such
shares; and Maker irrevocably constitutes and appoints Payee, its
attorney-in-fact to effectuate such transfer upon the books of Payee. In
addition, Payee shall have all of the rights in respect of the collateral that
are accorded it as a secured party under the Uniform Commercial Code. For the
purpose of determining what constitutes reasonable notice of any sale of the
collateral under the provisions of the Uniform Commercial Code, the parties
agree that Thirty (30) days shall be sufficient.



 
 

--------------------------------------------------------------------------------

 



6.
Maker waives demand, notice, protest and notice of acceptance of this Agreement
and of all other demands and notices of any description not expressly provided
for here that it may lawfully waive. No delay or omission by Payee in exercising
any right under this Agreement, and no partial exercise of any right under this
Agreement, shall operate as a waiver of such right or of any other right under
this Agreement or provided for by law. No purported waiver of any right shall be
effective unless in writing signed by Payee and no waiver on one occasion shall
be construed as a bar to or waiver of any such right on any other occasion. All
rights of Payee under this Agreement or by law are cumulative and the exercise
of one shall not be construed as a bar to or waiver of any other.




7.
Upon payment in full of the Note, Payee shall transfer and deliver the
collateral to Maker or to such other person or persons as Maker may direct,
together with any stock power or powers delivered in connection with that by
Maker.




8.
Notwithstanding any other provision of this Agreement, all notices and other
communications given under or pursuant to this Agreement (hereafter collectively
“notices”) shall be in writing and shall be addressed to the party to receive
them at its address or at such other address as it may later designate as
provided below, and shall be sent by registered or certified mail, return
receipt requested or any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail, or electronic mail).
Any party may, by like notice, change its address for receipt of further
notices. Notices given in the manner stated shall be deemed given and served
when mailed or sent or received.




9.
Maker agrees that he will at any time and from time to time, upon request,
execute and deliver such further documents and do such further acts and things
as Payee may reasonably request in order to more fully effectuate the purposes
of this Agreement.




10.
This Agreement shall be binding upon and shall inure to the benefit of Maker and
Payee, and subject to the restrictions set forth in Section 2 above in the case
of Maker, Maker's respective legal representatives, successors and assigns. This
Agreement shall be governed by and construed in accordance with the laws of the
state of Delaware applicable to agreements made and to be performed wholly
within that state. Maker and Payee agree that proper venue shall lie in New
Castle County, Delaware.



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of date first
written above.      
 
 

        Witnesses:    
UNIVERSAL CAPITAL MANAGEMENT, INC.,

 
 

        /s/ Jennifer Soto     /s/ Michael Queen

--------------------------------------------------------------------------------

Name: Jennifer Soto    

--------------------------------------------------------------------------------

Michael Queen, president

 
 

        /s/ Cheryl Rummings     /s/ David M. Bovi

--------------------------------------------------------------------------------

Cheryl Rummings    

--------------------------------------------------------------------------------

David M. Bovi

 
 
 
-2-

--------------------------------------------------------------------------------

 